DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. J. Galen Yu on Thursday June 2nd, 2022.  Please amend the claim set dated 06/01/2022 as follows:

1.  (Currently Amended) A headset comprising:
a device comprising a transducer configured to collect data with respect to  transmit and receive ultrasound energy waves with respect to 
a registration system coupled to the device and configured to register the transducer with respect to the head of the subject; and
one or more registration markers in the registration system configured to be moved within limits of a registration window to be  aligned with one or more anatomical features of the head of the subject to delineate a region at the head within which movement of the transducer is restricted based on an area bounded by the one or more registration markers such that the transducer is configured to move within the area bounded by the one or more registration markers during operation of the device when the transducer is collecting the data of the head of the subject.

2.  (Original) The headset of claim 1, further comprising a housing encasing at least a portion of the device, wherein the registration system is located at the housing of the device.

3.  (Previously Presented) The headset of claim 2, wherein the registration system comprises the registration window configured to be aligned with the one or more anatomical features of the head of the subject.

4.  (Original)	The headset of claim 3, wherein the registration window comprises a transparent narrow slot penetrating through the housing such that the head of the subject is visible through the registration window.

5.  (Previously Presented) The headset of claim 3, wherein the registration window comprises the one or more registration markers configured to be moved within the registration window. 

6.  (Previously Presented) The headset of claim 5, wherein the one or more registration markers comprise a line spanning a length of the registration window.

7.  (Previously Presented) The headset of claim 3, wherein the one or more registration markers are configured to be slidably positioned along the registration window to be aligned with the one or more anatomical landmarks of the head of the subject.

8.  (Cancelled)	

9.  (Previously Presented) The headset of claim 7, wherein the one or more registration markers comprise a first registration marker at a first position along the registration window and a second registration marker at a second position along the registration window such that the first and second positions delineate the region at the head of the subject within which movement of the transducer is restricted.

10.  (Original)	The headset of claim 9, wherein the first position is aligned with an eye of the subject and the second position is aligned with an ear of the subject.

11.  (Previously Presented) The headset of claim 7, wherein the device comprises a linear encoder configured to convert positions of the registration window and the one or more registration markers into electrical signals to delineate the region at the head of the subject within which movement of the transducer is restricted.

12.  (Original)	The headset of claim 3, further comprising a track, wherein the housing is coupled to the track and configured to slide along the track with respect to the head of the subject.

13.  (Original)	The headset of claim 12, wherein the track is located adjacent the head of the subject so that the housing is configured to slide along a side of the head of the subject.

14.  (Previously Presented) The headset of claim 13, wherein the housing is configured to slide along the track after the registration window is aligned with the one or more anatomical features of the head of the subject to position the transducer in the region at the head of the subject.

15.  (Original)	The headset of claim 12, wherein the housing is configured to slide along the track for a predetermined distance.

16.  (Previously Presented) The headset of claim 15, wherein the predetermined distance is in a range from 0.5 inches to 2.5 inches.

17.  (Original)	The headset of claim 12, further comprising a tab, wherein responsive to actuation of the tab, the housing is configured to slide along the track.

18.  (Previously Presented)	The headset of claim 3, further comprising a tilt hinge, wherein the housing is configured to rotate about the tilt hinge about a same axis as that of the head of the subject.

19.  (Original)	The headset of claim 18, wherein the tilt hinge is located adjacent the head of the subject so that the housing is configured to rotate along a side of the head of the subject.

20.  (Original)	The headset of claim 18, further comprising a tab, wherein responsive to actuation of the tab, the housing is configured to rotate about the tilt hinge.

21.  (Original)	The headset of claim 1, further comprising a body configured to receive the head of the subject.

22.  (Original)	The headset of claim 21, wherein the device and the registration system are attached to the body.

23.  (Original)	The headset of claim 22, wherein the device is located at an edge of the body and positioned to be adjacent a side of the received head of the subject.

24.  (Original)	The headset of claim 1, wherein the device is connected to the registration system.

25.  (Canceled)	

26.  (Previously Presented) The headset of claim 1, wherein the data comprises blood flow characteristics of the subject.

27.  (Previously Presented) A headset comprising:
a device comprising a transducer configured to interact with a head of a subject, wherein the transducer is configured to transmit and receive ultrasound energy waves with respect to the head of the subject;
a registration system coupled to the device and configured to register the transducer with respect to the head of the subject; and
two or more registration markers in the registration system configured to be moved within limits of a registration window to be aligned with one or more anatomical features of the head of the subject to delineate a region at the head within which movement of the transducer is restricted based on an area bounded by the two or more registration markers such that the transducer is configured to move within the area bounded by the two or more registration markers between the two or more registration markers during operation of the device.

28.  (Currently Amended) A headset comprising:
a device comprising: 
 	a transducer configured to collect data with respect to , wherein the transducer is configured to transmit and receive ultrasound energy waves with respect to the head of the subject; and
	robotics configured to move the transducer with respect to the head of the subject;
a registration system coupled to the device and configured to register the transducer with respect to the head of the subject; and
one or more registration markers in the registration system configured to be moved within limits of a registration window to be aligned with one or more anatomical features of the head of the subject to delineate a region at the head within which movement of the transducer is restricted based on an area bounded by the one or more registration markers such that the transducer is configured to move within the area bounded by the one or more registration markers during operation of the device when the transducer is collecting the data of the head of the subject.

29.  (Previously Presented) The headset of claim 28, wherein the registration system controls the robotics to restrict the movement of the transducer to within the region at the head of the subject.

30.  (Currently Amended) A method of making a headset, comprising:
	providing a device comprising a transducer configured to collect data with respect to  transmit and receive ultrasound energy waves with respect to 
providing a registration system coupled to the device and configured to register the transducer with respect to the head of the subject; and
providing one or more registration markers in the registration system configured moved within limits of a registration window to be to be aligned with one or more anatomical features of the head of the subject to delineate a region at the head within which movement of the transducer is restricted based on an area bounded by the one or more registration markers such that the transducer is configured to move within the area bounded by the one or more registration markers during operation of the device.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed invention is not disclosed in the prior art and would not have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793